Citation Nr: 1829778	
Decision Date: 08/01/18    Archive Date: 08/17/18

DOCKET NO.  10-14 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for nosebleeds, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for headaches, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to service connection for depression.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for blurry watery eyes.

8.  Entitlement to service connection for a stomach condition.

9.  Entitlement to service connection for a breathing problem.

10.  Entitlement to service connection for burning arms and legs.

11.  Entitlement to service connection for frostbite right foot toes.

12.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.




FINDING OF FACT

In July 2018, the Board was notified by the RO that the Veteran died in June 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the appeals as to the claims listed in the case caption, above, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, the Veteran's claims do not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office 


from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal of service connection for nosebleeds, to include as a result of exposure to herbicides, is dismissed.

The appeal of service connection for headaches, to include as a result of exposure to herbicides, is dismissed.

The appeal of service connection for tinnitus is dismissed.

The appeal of service connection for dizziness is dismissed.

The appeal of service connection for depression is dismissed.

The appeal of service connection for hearing loss is dismissed.

The appeal of service connection for blurry watery eyes is dismissed.

The appeal of service connection for a stomach condition is dismissed.

The appeal of service connection for a breathing problem is dismissed.

The appeal of service connection for burning arms and legs is dismissed.

The appeal of service connection for frostbite right foot toes is dismissed.







The appeal of service connection for PTSD is dismissed.




		
MICHAEL E. KILCOYNE
	Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


